DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “at least one textured adhesive bonding surface” and “a laminate layer” wherein the laminate layer is “detachably connected to the bonding surface” but simultaneously “the detaching of the laminate layer forms the texture on the textured adhesive bonding surface.” This claim is indefinite as either the laminate layer is detached and a texturized surface exists, or the laminate layer is attached and a texturized surface is not yet present since, according to the limitations, it is the detachment process which forms said texture. In efforts to further the prosecution the lamination layer will be interpreted as being detached from the composite structure and a texturized surface is present. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2004330642 to Nakamura in view of US 3574801 to Jauker.
Regarding Claim 1
	Nakamura teaches a molded part of a composite material comprising a main body comprising a concrete which may contain polymeric resin material (Nakamura, abstract, paragraph [0039]). Nakamura teaches that the texturized adhesive bonding surface is texturized from the removal of a laminate layer such as a net or nonwoven structure (Id., claims 1-9). Nakamura teaches that the composite material is useful as a building material such as a wall covering (Id., paragraph [0070], [0073]). 
	Although Nakamura teaches a concrete comprising polymer resin material, Nakamura does not specifically teach that the concrete is polymer concrete. However, Jauker teaches a composition for similar molded products comprising a polymer concrete (Jauker, abstract). Jauker teaches that the polymer concrete is useful as building materials for floor and wall coverings, reproducing most exactly the color tones and appearance of granite and marble (Id., column 1, lines 57-62). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the molded part of Nakamura and to utilize as the curable component, the polymer concrete of Jauker, motivated by the desire to form a conventional molded part having the appearance and color of granite or marble and being suitably useful as building materials for floor and/or wall coverings. 
Regarding Claims 5 and 6
	Regarding claims 5 and 6, the claims are dependent from claim 1, which recites that the main body comprises molded polymer concrete or reaction resin.  Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim.  MPEP 608.01(i).  The claims are interpreted as "when" the main body comprises a reaction resin, "then" the main body comprises the limitations set forth in claims 5 and 6. Since a reaction resin is not required to meet the limitations of the claim, the prior art combination appears to render obvious the claimed invention.
Regarding Claims 2-4 and 17 
Regarding limitations drawn to the structure of the laminate layer which is utilized to form a pattern on the surface of the molded body, these limitations are product by process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
	Alternatively, Nakamura  discloses the claimed invention except for the specific plain weave and/or fleece structure of the laminate layer.  It would have been an obvious matter of design choice to utilize any desired construction of weave or nonwoven pattern, since applicant has not disclosed that the plain weave or nonwoven fleece pattern solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a net or non-woven pattern [MPEP 2144.04].
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786